By the Court.
The Chagrin Falls Paper Company, ■purchased on credit of John H. Eyon & Co., a quantity of merchandise which, after its delivery, was mortgaged by the company to various parties, and possession thereof delivered to the mortgagees; and while the same was in the possession of E. P. Wilmot as agent of the mortgagees, Eyon & Co., replevied the property, claiming it had been obtained from them by fraud. On the trial the evidence tended to prove that The Chagrin Falls Paper Company, at the time of the purchase, was indebted to an amount largely in excess of the value of its property and assets, and that it did not intend or expect to pay for the property so purchased, and had no reasonable expectation of paying for the same.
The court among other things charged the jury, that “a contract for the purchase of goods on credit, made with intent on the part of the purchaser not to pay for them, is fraudulent; and if the purchaser has no reasonable expect*297ations of being able to pay, it is equivalent to an intention-not to pay.”
Held: The charge given was a correct statement of the law applicable to the case, and is approved. Talcott v. Henderson, 31 Ohio St., 162.

Judgment affirmed.